DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 No priority has been claimed 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/14/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.	        The drawings submitted on 1/15/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Examiner’s Amendment
6. 	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ernest Huang on March 10, 2022.
The application has been amended as follows: 
Claim 1, has been deleted and replaced by the following:


decomposing sensor data into a plurality of band-limited data to generate a decomposed sensor data; and

executing downsampling on each of the decomposed sensor data to generate downsampled decomposed sensor data;

wherein the downsampling cycle is shorter than a duration of the each of the machine states, and

wherein the downsampled decomposed sensor data is implemented to identify a signal frequency band containing a signal developed by the machine

wherein the method further includes: 

extracting an envelope from the sensor data;

executing downsampling on the extracted envelope to generate a downsampled envelope;

synchronizing the downsampled envelope with the downsampled decomposed sensor data as data pairs.

collecting the data pairs until a predetermined condition is met;

identifying, from the downsampled decomposed sensor data, the signal frequency band having a signal value satisfying another predetermined condition, and

storing the identified signal frequency band. --

Claim 9, has been deleted and replaced by the following:
--9.      A non-transitory computer readable medium, storing instructions for managing sensor data from a machine having a plurality of machine states, the instructions comprising:
decomposing sensor data into a plurality of band-limited data to generate a decomposed sensor data; and
executing downsampling on each of the decomposed sensor data to generate downsampled decomposed sensor data;

wherein the downsampled decomposed sensor data is implemented to identify a signal frequency band containing a signal developed by the machine
wherein the instructions further includes:
extracting an envelope from the sensor data;
executing downsampling on the extracted envelope to generate a downsampled envelope; and 
synchronizing the downsampled envelope with the downsampled decomposed sensor data as data pairs
collecting the data pairs until a predetermined condition is met;
identifying, from the downsampled decomposed sensor data, the signal frequency band having a signal value satisfying another predetermined condition; and
storing the identified signal frequency band.

Cancel claims 3-4 and 11-12
In claim 5, line 1, “4” has been deleted and --1-- has been inserted.
In claim 13, line 1, “12” has been deleted and --9-- has been inserted.
Amendments to the claims were made to define over the applied prior art.  This system is deemed to be non-obvious over the systems of the prior art.  
Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-2, 5-10 and 13-16:
The inclusion of the cancelled claims 3-4 and 11-12 which contained allowable subject matter renders the claim non-obvious over the prior art.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 11, 2022